NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


IAN BUNNETT,                                )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D17-3435
                                            )
YOCHI MELNICK,                              )
                                            )
              Appellee.                     )
                                            )

Opinion filed November 30, 2018.

Appeal from the Circuit Court for Collier
County; Geoffrey H. Gentile, Judge.

Cary A. Cliff of Cary Alan Cliff, P.A.,
Naples, for Appellant.

Brian M. Silverio of Silverio & Hall,
P.A., Naples, for Appellee.



PER CURIAM.

              Affirmed.



MORRIS, BLACK, and SALARIO, JJ., Concur.